PER CURIAM.
We deny the appellant’s motion for extension of time and dismiss this appeal for lack of jurisdiction. See Peterson v. State, 746 So.2d 1208 (Fla. 1st DCA 1999) (stating that administrative confinement did not prevent timely filing of notice of appeal where appellant failed to allege that being in confinement prohibited him from filing). This dismissal is without prejudice to the appellant to seek relief from judgment from the trial court because the appellant alleges that the order was not received in time to file a timely motion for rehearing. See Ashley v. Moore, 742 So.2d 533 (Fla. 1st DCA 1999) (motion for relief from judgment proper remedy for claim that order was not received in time to appeal).
WOLF, DAVIS, and BROWNING, JJ., CONCUR.